Order entered May 27, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-00202-CV

      MILLBROOK HEALTHCARE AND REHABILITATION CENTER, Appellant

                                             V.

                        SHAUNDRA EDWARDS, ON BEHALF OF
                      THE ESTATE OF GEORGIA CULLENS, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-07856-A

                                         ORDER
        We GRANT appellant’s May 23, 2014 unopposed motion for an extension of time to file

a reply brief. We ORDER the reply brief tendered by appellant on May 23, 2014 filed as of the

date of this order.


                                                    /s/   ADA BROWN
                                                          JUSTICE